Citation Nr: 1402138	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-08 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tremors of the right upper extremity.  

2.  Entitlement to service connection for a neurological disorder of the left upper extremity, to include ulnar neuritis and tremors of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to July 1991, with additional service in the Army National Guard, to include from December 2000 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims for service connection for tremors of the right upper extremity and ulnar neuritis of the left upper extremity.   

The Veteran testified at a January 2011 hearing before a Decision Review Officer and at a March 2012 travel board hearing before the Board.  Transcripts of these hearings have been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, a neurological disorder manifested by tremors had its onset during service with expression demonstrated in the right upper extremity followed by expression demonstrated in the left upper extremity.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tremors of the right upper extremity have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for tremors of the left upper extremity have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for tremors of the right upper extremity and tremors of the left upper extremity is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has current neurological disabilities of the bilateral upper extremities.  A September 2010 VA examination and private medical records dated from July 2001 to July 2010 reveal that the Veteran has essential tremors of the bilateral upper extremities.    

The Veteran has reported having first experienced tremors of the right hand during his period of active service.  Service treatment records are negative for any complaints or treatment for tremors of either upper extremity.  They instead reveal that the Veteran complained of pain and swelling in the left hand in January 1988.  The Veteran denied a history of trauma.  The examiner observed that the Veteran's wrist appeared swollen.  The examiner noted an assessment of possible tendonitis.  Two weeks later the Veteran was seen again.  The examiner noted an assessment of rule out tendonitis.  The Veteran was sent for a consultation.  The consultant noted an assessment of "ulnar neuritis, probably from the elbow but will need to rule out in the wrist and palm."  The consultant requested nerve conduction velocities and EMGs to further evaluate.  No records show such testing was conducted.  The Veteran contends that he may have been misdiagnosed in service.  He also contends that he was not aware that symptoms he was experiencing in his hands were essential tremor until he was formally diagnosed with the disorder.  The Veteran's December 2000 National Guard Report of Medical Examination notes a diagnosis of bilateral tremor of the hands.    

In an April 2011 statement submitted with his Form 9, the Veteran noted that he had remembered thinking in service that the shaking of his hands had just been due to the pain and numbness in his arms and that he had not known that there was an actual condition called essential tremors.  He has reported that the onset of his tremors was in 1988.  Additionally, in a January 2011 lay statement, the Veteran's former spouse reported that she had been married to the Veteran from 1988 to 2001 and that she remembered noticing that the Veteran's hands began shaking while they were living in base housing.  She stated that when she asked the Veteran about the shaking, he would claim that it was nothing, and she thought that he had been embarrassed or too macho to admit that something was wrong.           

Turning to the question of whether there is a nexus, or link, between the current shown disabilities and service, the Board finds that the evidence shows that the Veteran's essential tremors of the bilateral upper extremities were related to his period of active service.  

The post-service medical evidence shows that the Veteran has continuously received treatment for essential tremors from July 2001 to July 2010.  Lay statements dated in March 2004, May 2010, and January 2011 from the Veteran's former and current employers also attest to the fact that the Veteran had shaking of the upper extremities.  

Regarding the Veteran's tremors of the right upper extremity, service connection based on a continuity of symptomatology can be warranted under 38 C.F.R. § 3.303(b) (2013) for chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran has been diagnosed as having essential tremors, which is an organic disease of the nervous system, and an organic disease of the nervous system is explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a) (2013), the Board finds that the theory of continuity of symptomatology in service connection claims potentially is applicable to this claim.  In this case, the Veteran is competent to report the onset and chronicity of symptomatology of his right upper extremity tremors.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  With respect to the period from 1991 (the year of his discharge from service) to 2001, the Board notes that the Veteran has reported having tremors of the right upper extremity since discharge from service.  Additionally, the Veteran's former spouse, who had been married to the Veteran from 1988 to 2001, indicated that while the Veteran had been working as a police officer during their marriage, he would be worried that if his hands started shaking when he had to go to the shooting range, someone might see it or it would cause him not to shoot well enough.  The Veteran's former spouse also reported that the shaking of the hands worsened over time and that the Veteran had lost his job as a police officer due to the shaking of his hands.   

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the objective medical evidence and credible lay evidence, taken together, shows that the Veteran experienced the onset of a neurological disability manifested by essential tremor in service and he has continuously experienced tremors of the right upper extremity since service.  Thus, service connection is warranted for tremors of the right upper extremity based on a theory of continuity of symptomatology.  

Regarding the Veteran's tremors of the left upper extremity (organic disease of the nervous system), as noted above, the Veteran is competent to report the onset and chronicity of symptomatology of his left upper extremity tremors.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  The Veteran clarified at his March 2012 travel board hearing that he had only experienced tremors of the right upper extremity during his period of active service and that his tremors of the left upper extremity had developed about 3 to 4 years after his tremors of the right upper extremity.  Additionally, in a January 2011 lay statement, the Veteran's former spouse reported that she had been married to the Veteran from 1988 to 2001 and that she remembered noticing that the Veteran's hands had begun shaking while they were living in base housing.  She stated that when she asked the Veteran about the shaking, he would claim that it was nothing, and she thought that he had been embarrassed or too macho to admit that something was wrong.  The lay testimony of the Veteran and his former spouse reveals that the Veteran's tremors of the right upper extremity had their onset in 1988.  The Veteran's testimony that his tremors of the left upper extremity developed 3 to 4 years after the onset of his tremors of the right upper extremity would indicate that the tremors of the Veteran's left upper extremity first manifested in 1991 or 1992.

Whether described as pain, numbness, shaking, or tremors in the right hand or left hand or both hands, it appears to the Board that the Veteran credibly believes that he first experienced symptoms of essential tremor during service because symptoms he recalled experiencing in service are the same symptoms he continued to experience after service which were ultimately diagnosed as essential tremor.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the objective medical evidence and credible lay evidence, taken together, shows that the Veteran has a neurological disorder manifested by tremors that had its onset during service with expression demonstrated in the right upper extremity followed by expression demonstrated in the left upper extremity.  Thus, service connection for tremors of the left upper extremity is warranted as well.

The Board notes that in a September 2010 VA examination, the VA examiner opined that it was less likely than not that the Veteran's essential tremors of the bilateral upper extremities were related to his in-service treatment for ulnar neuritis because there was no known relationship between the two conditions.  However, as service connection is being granted for tremors of the right upper extremity and tremors of the left upper extremity on different theories of entitlement to service connection than the September 2010 VA examiner had considered (i.e. continuity of symptomatology), the Board finds that the September 2010 VA opinion is not pertinent to the above analysis.  

The Board also acknowledges that the Veteran received treatment for left ulnar neuritis in January 1988 during his period of active service.  However, while there is current medical evidence of record dating from July 2001 through September 2010, none of this evidence reflects findings of a diagnosis of ulnar neuritis.  Accordingly, as there can be no valid claim in the absence of competent and credible evidence of a current left ulnar neuritis disability during the period of the claim, see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), consideration of service connection for left ulnar neuritis is not warranted on any basis. Significantly, the Veteran is not seeking service connection for this condition.  The entire benefit sought on appeal has been awarded. 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tremors of the right upper extremity and tremors of the left upper extremity have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

      (CONTINUED ON NEXT PAGE)









ORDER

Service connection for tremors of the left upper extremity is granted.  

Service connection for tremors of the right upper extremity is granted.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


